                                                Case 2:18-cv-02269-JAD-BNW Document 71 Filed 12/08/20 Page 1 of 3



                                      1 J Christopher Jorgensen
                                        Nevada Bar No. 5382
                                      2 Abraham Smith
                                        Nevada Bar No. 13250
                                      3 LEWIS ROCA ROTHGERBER CHRISTIE LLP
                                        3993 Howard Hughes Pkwy, Suite 600
                                      4 Las Vegas, NV 89169
                                        Tel: 702.949.8200
                                      5 E-mail: dpolsenberg@lrrc.com
                                        E-mail: cjorgensen@lrrc.com
                                      6 E-mail: asmith@lrrc.com

                                      7 Co-Counsel for Plaintiff
                                        United Automobile Insurance Company
                                      8
                                                                  UNITED STATES DISTRICT COURT
                                      9                                DISTRICT OF NEVADA

                                     10 UNITED AUTOMOBILE INSURANCE                                    Case No.: 2:18-cv-02269-JAD-BNW
                                        COMPANY,
                                     11
                                             Plaintiff,                                                PLAINTIFF UNITED AUTOMOBILE
                                                                                                       INSURANCE COMPANY AND GARY
3993 Howard Hughes Pkwy, Suite 600




                                     12
                                        vs.                                                            LEWIS’ STATUS REPORT AND
                                     13                                                                REQUEST FOR AN ADDITIONAL 30
                                        THOMAS CHRISTENSEN, an individual; E.                          DAYS TO FILE A JOINT STATUS
Las Vegas, NV 89169-5996




                                     14 BREEN ARNTZ, an individual; and GARY                           REPORT REGARDING THE
                                        LEWIS, an individual,                                          DEVELOPMENT OF THIS CASE AND
                                     15                                                                OTHER RELATED CASES
                                             Defendants.
                                     16

                                     17
                                                    United Automobile Insurance Company (“Plaintiff”) and defendant Gary Lewis hereby
                                     18
                                          submit this Case Status Report and request an additional 30 days to file a Joint Status Report
                                     19
                                          regarding the development of this case and other related cases. (ECF No. 62). 1
                                     20
                                                    On September 10, 2020, Plaintiff and Defendants submitted to the Court a Joint Status
                                     21
                                          Report Regarding Stay of Discovery pursuant to ECF No. 40. The Parties asked for another 90
                                     22
                                          day stay of proceedings while several associated actions remained pending with other courts
                                     23
                                          considering matters that may affect this case. The parties asked that the next status report be due
                                     24
                                          on December 2, 2020.
                                     25
                                                    Recently, Mr. Christensen, Mr. Lewis and Mr. Arntz have either changed counsel or are
                                     26

                                     27
                                          1 Plaintiff counsel, Gary Lewis counsel, and attorney Dawn Hooker fully expect that the other parties will agree
                                     28 and sign onto this document in the next day or two. At that time the parties will file a Joint Request for
                                          Additional Time to File a Joint Status Report.


                                          C:\Users\ckelley\Desktop\FILINGS 4\revised JCJ UAIC
                                          Stipulation to Extend Time to File Joint Status
                                                Case 2:18-cv-02269-JAD-BNW Document 71 Filed 12/08/20 Page 2 of 3



                                     1    in the process of changing counsel. The formalities of that have not yet been completed. After
                                     2    a meet and confer held on December 3, 2020 between plaintiff counsel Chris Jorgensen and
                                     3    attorney Dawn Hooker from the Christensen law firm, along with input from plaintiff counsel
                                     4    Matt Douglas and attorney Janeen V. Isaacson, the consensus was to ask for an additional 30 days
                                     5    or by January 4, 2021. to file the next Joint Status Report. The purpose of this request is not for
                                     6    delay, but rather for the parties to complete the pending change of counsel and meet again and
                                     7    determine if the original reasons for seeking a stay of this case still remain
                                     8              Accordingly, the parties request an additional 30 days to file the next Joint Status Report
                                     9    from today’s date (i.e. January 4, 2021).
                                     10             Such request is sought in good faith and for purposes of judicial economy.
                                     11
                                           DATED this 3rd day of December, 2020.                    DATED this 3rd day of December, 2020
                                     12
3993 Howard Hughes Pkwy, Suite 600




                                           WINNER & SHERROD                                         LEWIS ROCA ROTHGERBER
                                     13                                                             CHRISTIE LLP
                                           By: /s/ Matthew J. Douglas
Las Vegas, NV 89169-5996




                                     14    Matthew John Douglas (#11371)                            By: /s/ J Christopher Jorgensen
                                           Thomas E. Winner (#5168)                                 J Christopher Jorgensen (# 5382)
                                     15    1117 South Rancho                                        Abraham Smith (# 13250)
                                           Las Vegas, Nevada 89102                                  3993 Howard Hughes Pkwy, Suite 600
                                     16                                                             Las Vegas, NV 89169
                                           Attorneys for Plaintiff
                                     17                                                             Co-Counsel for Plaintiff United
                                                                                                    Automobile Insurance Company
                                     18

                                     19
                                           DATED this 3rd day of December, 2020.                    DATED this 3rd day of December, 2020.
                                     20
                                           LAW OFFICE OF ERVEN T. NELSON                            MARQUIS AURBACH COFFING
                                     21
                                           By: /s/                                                  By: /s/
                                     22    Erven T. Nelson (#2332)                                  Terry A. Coffing (#4949)
                                           900 Las Vegas Blvd. South, Suite 802                     Brian R. Hardy (#10068)
                                     23    Las Vegas, Nevada 89101                                  10001 Park Run Drive
                                                                                                    Las Vegas, Nevada 89145
                                     24    Attorney for Defendant Thomas Christensen
                                                                                                    Attorneys for Defendant E. Breen Arntz
                                     25

                                     26

                                     27

                                     28

                                                                                                2
                                          C:\Users\ckelley\Desktop\FILINGS 4\revised JCJ UAIC
                                          Stipulation to Extend Time to File Joint Status
                                                Case 2:18-cv-02269-JAD-BNW Document 71 Filed 12/08/20 Page 3 of 3



                                     1

                                     2     DATED this 3rd day of December, 2020.
                                     3     LIPSON NEILSON P.C.
                                     4     By: /s/Janeen V. Isaacson
                                           Janeen V. Isaacson
                                     5     Lipson Neilson P.C.
                                           9900 Covington Cross Drive, Suite 120
                                     6     Las Vegas, Nevada 89144
                                     7     Attorneys for Defendant Gary Lewis
                                     8

                                     9
                                                                                    ORDER
                                     10                                                 IT IS SO ORDERED:
                                                                         IT IS SO ORDERED
                                     11
                                                                         DATED: 10:46 am,__________________________________
                                                                                          December 08, 2020
                                     12                                                 UNITED STATES MAGISTRATE/DISTRICT
3993 Howard Hughes Pkwy, Suite 600




                                                                                        COURT JUDGE
                                     13
                                                                                      DATED: ____________________________
Las Vegas, NV 89169-5996




                                     14                                  BRENDA WEKSLER
                                                                         UNITED STATES MAGISTRATE JUDGE
                                     15

                                     16

                                     17

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                                3
                                          C:\Users\ckelley\Desktop\FILINGS 4\revised JCJ UAIC
                                          Stipulation to Extend Time to File Joint Status
